department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil arrereeree alalalalalaiaiahall contact person rrreeeeres identification_number rra nr rrs contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions and do we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date rkkkkkekke jonnie rrrkkrekeak hakkkerkek department of the treasury internal_revenue_service washington d c contact person rrekkkekkee identification_number hkekkkerekk contact number rekkekekke fax number rekkrkekkeke employer_identification_number hrkkekkrek a n o i t w u u r t rererekkekek rerekrekeke rekkkkrekeek rrekeeekkkk rrkkkekekk rrkekeekkake kkrekkkeerek hrrerekkkrekk rekkkrerkk a s s a o o dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the written information exchanged we have determined that you failed to establish your qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below facts you were incorporated on date in state your articles of incorporation provide that you were formed for charitable religious educational scientific and literary purposes and to prevent cruelty to animals or children your articles contain a prohibition on inurement and provide that upon dissolution all of your remaining assets shall be distributed for exempt purposes within the meaning of sec_501 your bylaws state that you will educate empower and engage others in every day life skills through the media written and oral communications public speaking seminars classes and other means of distributing information such topics shall include but are not limited to health and nutrition healthy relationships money management skills effective parenting prevention of teen pregnancy family violence prevention effective coping skills anger management behavior rrererereer therapy gang prevention and troubled youth individual group counseling career objectives and goals and being financially sound you stated that you will serve families and individuals in the upstate counties of state you stated that your activities as listed below will be presented by trained volunteers and will be conducted as needed you stated that you will spend resources on the following activities which will be conducted by the people or organizations listed trauma recovery and empowerment o director effective money management skills o advisor domestic violence o shelter speakers victims provides referrals to agency to protect women and children who are living in abusive homes and relationships a safe haven its mission is to empower survivors of sexual and domestic violence to transform their lives and promotes healthy relationships for all post-traumatic stress disorder o clinic provides referrals for client who has severe mental health issues to agency so that they can assist clients with mental health disorders to improve the quality of their lives future activities o parenting resources center provides referrals to agency which is a rape crisis and child abuse center that provides services and resources to support survivors of sexual assault incent child abuse and neglect mission to end sexual violence and child abuse and the impact of those crimes through prevention collaboration investigation treatment and advocacy learn personal stressors director credit counseling service o o you stated that all your activities will take place at offices campus in letter1 we asked you to provide or describe the agreement you have to use this office space and include whether you pay any occupancy fees you failed to respond to the request in letter1 we asked you to provide a breakdown of the time you would spend on your three future activities you failed to provide that breakdown additionally we requested that you submit a sample of materials that you distribute or use in conjunction with each of your present and future activities you failed to submit any such materials or provide an explanation in letter1 we asked you to describe your relationship with the individuals and organizations listed with each respective activity you listed including any compensation arrangements you stated that you have informal relationships with advisor shelter clinic and center you stated rereererer that these agencies provide services to the public that also includes your program participants you failed to provide a description of director and service you anticipate revenue solely from gifts grants and contributions you will solicit personal contributions and foundation grants you anticipate expenses from supplies food transportation and equipment your bylaws provide that the number of directors on your governing board shall be not less than three and no greater than ten you listed seven individuals on your governing board none of whom receive compensation you indicated that none of the individuals are related to each other through family or business relationships however you failed to provide qualifications average hours worked and duties for the individuals on the governing board law sec_501 provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assts are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one rekrerreer sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest operated for the benefit of designated individuals or the persons who created it it must not be tax exemption is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions 364_f2d_38 see also 372_fsupp_770 e d cal concluding that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 10th cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is no abuse of the revenue laws 74_tc_531 if such disclosure is not made the logical inference is that the facts if disclosed would show that applicant fails to meet the requirements of sec_501 id the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status including establishing that its net_earnings will not inure to the benefit of private individuals and that it will not serve private interests see founding church of scientology v united_states ct_cl cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities not satisfy us that applicant qualifies for the exemption peoples prize v comm’r t c m cch such generalizations do e g 82_tc_215 exempt status may be denied based solely upon the applicant’s failure to describe in adequate detail how it will satisfy the operational_test finding that an organization that merely made statements as to its intended purposes without supplying any concrete information as to how it proposed to carry out those purposes did not qualify for exemption am sci found v comm’r 52_tcm_1049 holding that an organization that failed to explain its criteria for providing grants and scholarships did not qualify for exempt status pius xil academy inc v comm’r 43_tcm_634 aff'd 711_f2d_1058 6th cir determining that an organization which made generalizations that were so vague as to show that the organization had no real plan but merely a concept for future activities did not qualify for exemption revproc_2014_9 sec_4 provides that exempt status may be recognized in advance of the organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes rrkkkkkkker will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling rationale the information submitted thus far is insufficient for us to conclude that you are organized and operated exclusively for charitable religious or educational_purposes as specified in sec_501 specifically we are unable to determine whether or not you are operated for purposes that come within the exempt purposes described in sec_501 we cannot recognize you as an exempt_organization unless you first demonstrate that you will clearly meet the particular requirements of sec_501 as explained in the numerous judicial opinions cited above to overcome the burden of proving that you are an organization described in sec_501 you must describe your proposed activities in enough detail to permit us to conclude that you will be engaged primarily in activities that accomplish one or more exempt purposes specified in sec_501 see sec_1_501_c_3_-1 this you have yet to do your bylaws provide that you will educate empower and engage others in numerous everyday life skills through various media however in your narrative of activities you stated that your activities consist of trauma recovery and empowerment effective money management skills domestic violence and post-traumatic stress disorder activities these activities could also be conducted in a non-exempt commercial manner you have not submitted sufficient information to demonstrate that you will conduct your activities in an exempt manner within the meaning of sec_501 further you stated in one part of your application that your activities will be presented by trained volunteers however you later stated that other organizations and individuals will conduct the majority of your activities additionally you failed to submit a sample of materials that you distribute or use in conjunction with each of your present and future activities it remains unclear what exactly you do to further your stated goals therefore you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 furthermore you have failed to establish that your activities further a public charitable purpose rather than the promotion of private interests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service irs may represent you if hreerkkerere you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address rrkrekekeek krrkrekrerekk rkkkkkekeee rrekkkkker krnrkkkkkkk you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
